Citation Nr: 1726507	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for Dupuytren's contracture of the right hand, prior to July 24, 2014, and to a rating higher than 10 percent, thereafter.

2.  Entitlement to an initial compensable rating for Dupuytren's contracture of the left hand, prior to July 24, 2014, and to a rating higher than 10 percent, thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  The matter is now being handled by the RO in Wichita, Kansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In June 2014, the Board remanded these claims for additional development.  In a November 2014 rating decision, the RO granted increased evaluations of 10 percent for each hand, effective July 24, 2014.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating for each hand.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In October 2016, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.

Of note, in a March 2017 rating decision, the Veteran was granted service connection for residual scarring from Dupuytren's contracture surgery, on a secondary basis.  Since the Veteran has not disagreed with the disability evaluation or effective date assigned to that disability, the Veteran's scars are not currently on appeal.


FINDINGS OF FACT

1.  Prior to July 24, 2014, the Veteran's Dupuytren's contracture of the right hand was not manifested by limitation of motion of digits, ankylosis, or functional impairment akin to amputation.

2.  From July 24, 2014, the Veteran's Dupuytren's contracture of the right hand is not manifested by limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, compensable limitation of digits, ankylosis of any digits, or functional impairment akin to amputation.

3.  Prior to July 24, 2014, the Veteran's Dupuytren's contracture of the left hand was not manifested by limitation of motion of digits, ankylosis, or functional impairment akin to amputation.

4.  From July 24, 2014, the Veteran's Dupuytren's contracture of the left hand is not manifested by limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, compensable limitation of motion of digits, ankylosis of any digits, or functional impairment akin to amputation.


CONCLUSIONS OF LAW

1.  Prior to July 24, 2014, the criteria for an initial compensable rating for Dupuytren's contracture of the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.59, 4.71a, Diagnostic Codes 5216-5230 (2016).

2.  From July 24, 2014, the criteria for a rating higher than 10 percent for Dupuytren's contracture of the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.59, 4.71a, Diagnostic Codes 5216-5230 (2016).

3.  Prior to July 24, 2014, the criteria for an initial compensable rating for Dupuytren's contracture of the left hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.59, 4.71a, Diagnostic Codes 5216-5230 (2016).

4.  From July 24, 2014, the criteria for a rating higher than 10 percent for Dupuytren's contracture of the left hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.59, 4.71a, Diagnostic Codes 5216-5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for Dupuytren's contracture of both hands.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA examinations pertinent to the issues on appeal. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

This claim was remanded in June 2014 and October 2016.  The RO was instructed to obtain additional treatment records and to afford the Veteran VA examinations.  Additional records were associated with the claims file; the Veteran was afforded examinations in July 2014 and November 2016.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives for this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

The Veteran seeks entitlement to increased ratings for his Dupuytren's contracture of the right and left hands.  The Veteran is left hand dominant.  See July 2014 VA examination.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has considered the entire record, including the Veteran's treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Service connection for Dupuytren's contracture of the right and left hand was established by a May 2010 rating decision, at which time a noncompensable rating was assigned for each hand, effective February 1998.  In a November 2014 rating decision, the RO granted an increased evaluation of 10 percent for each hand, effective July 2014.  

The criteria for rating disabilities of individual fingers of the hand were revised during the pendency of this appeal effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  As the Veteran's claim for disability benefits was received in February 1998, the prior and revised criteria are applicable to his claim.  Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively.  38 C.F.R. § 4.71a , Diagnostic Codes 5224, 5225, 5226, 5227.  Under the rating criteria that became effective August 26, 2002, these diagnostic codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.

Prior to July 24, 2014, each hand is rated noncompensably pursuant to Diagnostic Code 5299-5223.  As indicated by the hyphenated diagnostic code, the disabilities have been rated by analogy to favorable ankylosis of two digits of one hand.  38 C.F.R. §§ 4.20, 4.27 (2016) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  

From July 24, 2014, each hand is rated as 10 percent disabled under Diagnostic Code 5228, for limitation of motion of the thumb.

Diagnostic Codes 5216 through 5219 provide various ratings where unfavorable ankylosis of multiple digits is present.  Diagnostic Codes 5220 through 5223 provide various ratings where favorable ankylosis of multiple digits is present.  Diagnostic Codes 5224 through 5227 provide various ratings where ankylosis of individual digits is present.  Diagnostic codes 5228 through 5230 provide various ratings where there is limitation of motion of individual digits.  

Consideration is to be given whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Special monthly compensation is warranted where there is loss of use of a hand such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (a)(2); see also 38 C.F.R. § 4.63.

Prior to July 24, 2014

The evidence of record prior to July 24, 2014 shows that initial compensable ratings are not warranted for Dupuytren's contracture of the right and left hands.  

Evidence indicates the Veteran had surgery on the right hand in 1993, surgery on the left hand in 1995, right thumb fasciotomy in August 1997, and surgical scar revision of the left thumb in September 2006.

A January 1998 VA treatment note reported the Veteran had prior surgeries on his hands, but that he currently had full range of motion and no edema.  

In October 2002, the Veteran stated in a VA treatment note that he had no physical problems aside from the contracture affecting his thumb.  

The Veteran submitted a statement in November 2002, indicating that his hands became stiff and almost claw-like after writing or using a computer for a short period of time.

The Veteran was afforded a VA examination in April 2008.  The Veteran reported that he had no symptoms of pain, numbness, or tingling related to his hands; however, when using a computer keyboard or writing, his fingers would seize or claw up and cramp with repetitive use.  The Veteran stated that after stopping activity, and applying heat and massage, the cramping ceases in about 15-20 minutes.  Examination revealed well-healed surgical scars on the palms of both hands, and there were no other anatomical abnormalities noted.  The examiner stated the Veteran's hands otherwise appeared normal, no joint deformities or contractures of the fingers or ankylosis.  He had full extension and flexion of each phalangeal joint of all his fingers.  Strength and dexterity were normal, and he could approximate the tip of each finger to the tip of the thumb and the tips of the fingers to the proximal transverse crease of the palm.

In June 2010, a VA treatment note indicates the Veteran complained of left thumb weakness and decreased range of motion.  It was noted that the Veteran's right hand had surgery in 1994 and he had not had any problems since then.  He reported difficulty typing and playing golf.  The Veteran also reported tingling in his digits and numbness with use of his right thumb.  Examination revealed well-healed right Dupuytren's scar with full range of motion and mild thenar atrophy, left hand with scar contracture at thumb, thenar, hypothenar, and interosseus wasting.  It was noted that the reported numbness, tingling and weakness might be consistent with median nerve compression.  An electromyogram (EMG) was recommended.

The Veteran underwent an EMG in July 2010; it was noted the Veteran had pain in base of the left thumb, loss of dexterity and left thumb tingling.  The right hand had no tingling.  Left median, ulnar and radial sensory studies were normal, left median palmar latency was borderline normal, and right median and ulnar studies were normal.  The Veteran was diagnosed with mild, ulnar nerve conduction slowing across the left elbow; however, this was not noted to be related to his Dupuytren's contracture.  

The Veteran testified in February 2012 that he experienced numbness, tingling, and increased pain, particularly in his left thumb.  He also reported locking fingers and difficulty grasping and holding objects.  He stated that it was becoming increasingly more difficult to do hobbies that he enjoyed, such as gardening, restoring furniture, and golf. 

In May 2013, VA treatment notes indicate the Veteran suffered an unrelated injury after dropping a television on his hand, resulting in a fracture of the third left finger.

In June 2013, the Veteran underwent a palmar fasciectomy of the left hand.  

The evidence prior to July 24, 2014 shows that the Veteran experienced pain, numbness and tingling.  There is no evidence of any ankylosis whatsoever or any other limited motion of the Veteran's digits due to the service connected disability.  Although the Veteran reported decreased range of motion, multiple examinations revealed full range of motion.  Absent some showing of limitation of motion of digits (other than the ring and little fingers), some ankylosis, or functional impairment akin to amputation, a compensable rating is not warranted.  Additionally, no neurological disorders or neurological symptoms, including numbness, tingling, or loss of dexterity, were diagnosed as due to his Dupuytren's contracture of either hand; therefore, separate ratings based on any neurological disorders are not warranted.

As the evidence is against the Veteran's claim for compensable ratings for the period prior to July 24, 2014, the benefit-of-the-doubt doctrine is not for application in this case and the claims must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert, 1 Vet. App. at 55-57.

From July 24, 2014

As noted, from July 24, 2014, each hand is rated as 10 percent disabled under Diagnostic Code 5228, for limitation of motion of the thumb.

For a rating of 20 percent under Diagnostic Code 5228, there must be limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Veteran was afforded a VA examination in July 2014.  The Veteran reported he is having clawing of the fingers at random times and with use, such as typing or raking.  He also reported stiffness to the hands and that he uses rubber balls to get his hands active and loosened up.   The Veteran reported his left hand is more "painful and problematic" than the right hand.  He described difficulty gripping a golf club with the left hand.  The examiner indicated that there was limitation of motion or evidence of painful motion for the right thumb and right little finger, and the left thumb, left index finger, left ring finger, and left little finger.  There was a gap of 1 to 2 inches between the thumb pad and the fingers when attempting to oppose the thumb.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was limitation of extension by no more than 30 degrees for the left index finger.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Handgrip was 4/5, bilaterally.

The Veteran was afforded a VA examination in November 2016.  The Veteran complained of stiffness and discomfort in his hands with intermittent contracture; he is unable to straighten his fingers at times.  The Veteran reported that since the last VA examination, he has had some worsening in left hand symptoms, but right hand remains stable.  Current symptoms were noted to be stiffness and cramping after use for activities such as keyboarding in the right hand, and difficulty with thumb range of motion and intermittent cramping with use of the hand during activities of daily living or keyboarding in the left hand.  Examination revealed no pain in the right hand during active range of motion, passive range of motion, during weight-bearing or during nonweight-bearing.  The left hand did not have pain during active range of motion, passive range of motion, or during nonweight-bearing, however, there was pain during weight bearing to the thumb and left index fingers.  The examiner noted that the Veteran is not able to perform functions that require small motion coordinated movements with his fingers over a prolonged amount of time and fine motor skills of left hand are inhibited.  However, functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Neurological exam revealed normal sensation in all nerve distributions at all locations on bilateral hands.  The examiner specifically noted that there is no neurological impairment of either hand at this time due to Dupuytren's contracture.  The Veteran has no ankylosis of any fingers or thumbs.  There is no muscle atrophy.  Handgrip was 4/5, bilaterally.  The Veteran was noted to have less movement than normal due to pain and stiffness with use.  In the left hand, there was a gap of 0.5 centimeters (cm.) between the pad of the thumb and the fingers and a gap of 2 cm. between the finger and proximal transverse crease of the hand on maximal finger flexion.  The right hand did not have a gap between the pad of the thumb and fingers or between the finger and proximal transverse crease of the hand on the maximal finger flexion.

As noted, for a rating of 20 percent under Diagnostic Code 5228, there must be limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Here, the evidence does not indicate that there is a gap of more than two inches in either the left hand or the right hand.  Therefore, the criteria for a rating higher than 10 percent for each hand under Diagnostic Code 5228, from July 24, 2014, are not met.

As the Veteran is not entitled to increased ratings under Diagnostic Code 5228, the Board must determine whether higher ratings are warranted under any other potentially applicable Diagnostic Codes pertaining to the hands.  Butts v. Brown, 5 Vet. App. 532 (1993). 

The Board notes that the November 2016 VA examiner specifically found no neurological impairment of either hand at this time due to Dupuytren's contracture.  Therefore, ratings based on neurological symptoms, including numbness, tingling, or loss of dexterity, are not warranted.

With regard to other potentially applicable Diagnostic Codes, the evidence does not demonstrate that the Veteran has favorable or unfavorable ankylosis of the thumb or any of his fingers.  Therefore, Diagnostic Codes 5216-5227 are not applicable.  Diagnostic Code 5229 provides for a maximum rating of 10 percent when there is a gap of one inch or more (2.5 cm.) between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible or with extension limited by more than 30 degrees.  The evidence does not indicate that the Veteran meets this criterion in either the left or right hand.  While the Veteran complained of stiffness and cramping after use, he otherwise retains functional use of his fingers in spite of his Dupuytren's contracture.  Diagnostic Code 5230 only provides for a 0 percent rating, therefore this Diagnostic Code is not favorable to the Veteran, from July 24, 2014.  38 C.F.R. § 4.71a (2016).

Lastly, the weight of the evidence shows that the Veteran's Dupuytren's contracture of the left and right hands are not manifested by functioning so diminished that amputation with prosthesis would equally serve the Veteran.  Therefore, higher ratings based on amputation are not warranted.

As the evidence is against the Veteran's claim for ratings higher than 10 percent for each hand for the period from July 24, 2014, the benefit-of-the-doubt doctrine is not for application in this case and the claims must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert, 1 Vet. App. at 55-57.

Other Considerations

The Board has considered any and all lay statements from the Veteran about the severity of his disabilities.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorders at issue according to the appropriate diagnostic codes.  Probative competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

      (CONTINUED ON NEXT PAGE)

















ORDER

Prior to July 24, 2011, entitlement to an initial compensable rating for Dupuytren's contracture of the right hand is denied.

From July 24, 2011, entitlement to a rating higher than 10 percent for Dupuytren's contracture of the right hand is denied.

Prior to July 24, 2011, entitlement to an initial compensable rating for Dupuytren's contracture of the left hand is denied.

From July 24, 2011, entitlement to a rating higher than 10 percent for Dupuytren's contracture of the left hand is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


